DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments and arguments filed 7/30/2021 have been fully considered, the rejection has been updated to address the newly amended limitations. 

Claim Objections
Claim 1 is objected to because of the following informalities:  lines 9-10 recite “the first primary has a second maximum length”; the lines appear to erroneously omit the word “trench” in “the first primary trench”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delpech et al (U.S. Pub #2003/0213989).
With respect to claim 1, Delpech teaches a capacitor comprising: 

a plurality of secondary trenches (Fig. 6, trench extending across page) in the substrate, extending in a second direction different from the first direction and intersecting the first primary trench; 
wherein adjacent secondary trenches of the plurality of secondary trenches and adjacent primary trench of the plurality of primary trenches jointly define an island (Fig. 6, P1-P4), 
and a sidewall of the island adjacent to the first primary trench has a second maximum length less than the first maximum length (Fig. 6, i.e. the width of an island P1-P4 is less than the length/width of the recess 2);
a first dielectric material (Fig. 6, layer 3) separating the substrate from a first capacitor plate (Fig. 6, 6 and Paragraph 40) of a plurality of capacitor plates; and 
a second dielectric material (Fig. 6, 7 and Paragraph 41) separating the first capacitor plate from a second capacitor plate (Fig. 6, 8; Paragraph 42) of the plurality of capacitor plates, 
wherein the first dielectric material, the second dielectric material, the first capacitor plate and the second capacitor plate are at least partially within the at least one primary trench and the at least one secondary trench in the substrate.  
claim 2, Delpech teaches that a top surface of the substrate is substantially coplanar with a top surface of each of the first dielectric material, the second dielectric material, the first capacitor plate, and the second capacitor plate (Fig. 6).

Claims 1, 3, 4, 7-9, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al (U.S. Pub #2010/0118465), in view of Lin (U.S. Pub #2016/0020267).
With respect to claim 1, Onishi teaches a capacitor comprising: 
a plurality of primary trenches (Fig. 4, trenches along horizontal direction) in a substrate (Fig. 3-5, 55), extending in a first direction (Fig. 4, horizontal direction in the top view); 
a plurality of secondary trenches (Fig. 4, trenches along vertical direction)  in the substrate, extending in a second direction (Fig. 4, vertical direction in the top view) different from the first direction and intersecting the first primary trench, wherein adjacent secondary trenches of the plurality of secondary trenches and adjacent primary trenches of the plurality of primary trenches jointly define an island (Fig. 3, columns/pillars 27; Fig. 4, unlabeled); 
a first dielectric material (Fig. 5, 13 and Paragraph 30) separating the substrate from a first capacitor plate (Fig. 5, 19 and Paragraph 30) of a plurality of capacitor plates; and 

Onishi does not teach 
wherein a sidewall of the substrate adjacent to a first primary trench of the plurality of primary trenches has a first maximum length;
and a sidewall of the island adjacent of the first primary trench has a second maximum length less than the first maximum length.
Lin teaches that the capacitor islands (Fig. 5A 506) are defined by at least a first primary trench that is adjacent to a sidewall of the substrate (Fig. 5A, 300; essentially the substrate surrounds the capacitor trenches, see Fig. 1C and 12B), 
wherein the portion of the substrate that is adjacent to a first primary trench will have a first maximum length that is more or less equal to the lateral distance that the portion is extended along. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the trenches of Onishi such that portions of the substrate comprise a sidewall adjacent to the first primary trench as taught by Lin in order to integrate the capacitor structure on an integrated circuit wafer (Paragraph 2 and 21-22).
In the arrangement resulting from the combination of Onishi and Lin it is clear that the length of the sidewall of the portion of the substrate adjacent to the first primary trench will have a maximum length along the lateral direction, 

Onishi does not teach
a second dielectric material separating the first capacitor plate from a second capacitor plate of the plurality of capacitor plates
wherein the second dielectric material and the second capacitor plate are at least partially within the at least one primary trench and the at least one secondary trench in the substrate.
Lin teaches a trench capacitor, comprising a second dielectric material (Fig. 16A, 1612 and Paragraph 44) separating the first capacitor plate (Fig. 16A, 1610) from a second capacitor plate (Fig. 16A, 1614) of the plurality of capacitor plates
wherein the second dielectric material and the second capacitor plate are at least partially within the trench.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a second dielectric material and second capacitor plate in the primary and secondary trenches of Onishi as taught by Lin in order to stack an additional capacitor and to increase the capacitance density of the structure (Paragraph 21).
With respect to claim 3, Onishi teaches a portion of at least one capacitor plate of the plurality of capacitor plates extends along a sidewall of the island (Fig. 3, 27; Fig. 5).
claim 4, Onishi teaches the first direction (Fig. 4, horizontal direction in the top view) is perpendicular to the second direction (Fig. 4, vertical direction in the top view).
With respect to claim 7, Onishi teaches that each of the plurality of secondary trenches has a distal end that opens on the first primary trench and a proximal end that opens on a second primary trench (Fig. 4, note that the second trench is defined in this claim as the short vertical portion that connects two longer horizontal trenches), 
a length of each of the secondary trenches being the same as a distance between the first primary trench and the second primary trench.  
With respect to claim 8, Onishi and Lin teaches that the island (Fig. 3, 27 of Onishi) has sidewalls covered by the first dielectric material, the first capacitor plate, the second dielectric material, and the second capacitor plate (Fig. 5 of Onishi; Fig. 16A, of Lin).  
With respect to claim 9, Onishi teaches that a top surface of the island is completely covered by the first dielectric material, the first capacitor plate, the second dielectric material, and the second capacitor plate (Fig. 5, of Onishi; Fig. 16A of Lin).

With respect to claim 21, Onishi teaches a semiconductor device, comprising: 
a substrate (Fig. 3-5, 55); 

a height of a first sidewall (Fig. 4, the end sidewall of trench extend to a full height of 57, extending to the layer 53) of the first trench is greater than a height of a second sidewall (Fig. 4, the lengthwise sidewall extending laterally through the islands of the first trench, the height extends only to the surface of 55 between the islands), and height is measured in a direction perpendicular to a top surface of the substrate,
a second trench (Fig. 4, trenches along vertical direction)  in the substrate, wherein the second trench extends along a second direction different from the first direction, the second trench intersects the first trench, and the second trench has second trench sidewalls and a second trench bottom; 4Application No. 16/518,257Docket No. T5057-1332U 
 a first pair of capacitor layers in the first trench, wherein the first pair of capacitor layers comprises a first insulating layer (Fig. 5, 13/15/17 and Paragraph 30) and a first conductive layer (Fig. 5, 19 and Paragraph 30), and the first insulating layer is between the substrate and the first conductive layer; 
Onishi does not teach 
a second pair of capacitor layers in the second trench and over the first pair of capacitor layers, wherein the second pair of capacitor layers comprises a second insulating layer and a second conductive layer, and the second insulating layer is between the first conductive layer and the second conductive layer.

wherein the second pair comprises a second dielectric material (Fig. 16A, 1612 and Paragraph 44) separating the first capacitor plate (Fig. 16A, 1610) from a second capacitor plate (Fig. 16A, 1614) of the plurality of capacitor plates.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a second dielectric material and second capacitor plate in the primary and secondary trenches of Onishi as taught by Lin in order to stack an additional capacitor and to increase the capacitance density of the structure (Paragraph 21).
With respect to claim 22, Lin teaches a first electrode (Fig. 16A, 1628a) electrically connected to the first conductive layer; and a second electrode (Fig. 16A, 1626) electrically connected to the second conductive layer.  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a first electrode connected to the first conductive layer and a second electrode connected to a second conductive layer as taught by Lin in order to achieve the predictable result of making electrical connections to the capacitor. 
With respect to claim 23, Lin teaches that the first electrode (Fig. 16A, 1628a) is separated in a direction parallel to a top surface of the substrate from the first trench sidewalls and the second trench sidewalls (Fig. 16A, 1606), and the first electrode is separated in the direction parallel to the top surface of the substrate from an edge of the second conductive layer (Fig. 16A, 1614). 

 
With respect to claim 24, Lin teaches a third pair of capacitor layers, wherein the third pair of capacitor layers comprises a third insulating layer (Fig. 16A, 1616 and Paragraph 44) and a third conductive layer (Fig. 16A, 1618), the third insulating layer is between the second conductive layer and the third conductive layer, and the first conductive layer is electrically connected to the third conductive layer (Fig. 16A, connection by 1624a).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a third pair of capacitor layer in the structure of Onishi as taught by Lin in order to stack an additional capacitor and to increase the capacitance density of the structure (Paragraph 21).

Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi and Lin, in view of Adkisson et al (U.S. Patent #6261895).
With respect to claim 5, Onishi does not teach that the first capacitor plate comprises at least two conductive layers.  Adkisson teaches a capacitor plate that comprises at least two conductive layers (Fig. 2, layers 16 and 18; Col 3 Ln 26-34).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the first capacitor plate of Onishi to 
With respect to claim 6, Onishi does not teach the second capacitor plate comprises at least two conductive layers.
Adkisson teaches a capacitor plate that comprises at least two conductive layers (Fig. 2, layers 16 and 18; Col 3 Ln 26-34).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the second capacitor plate of Onishi to comprise at least two conductive layers as taught by Adkisson in order to provide a low resistance capacitor plate (Col 3 Ln 26-27). 

Allowable Subject Matter
Claims 14-20 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826